     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 1 of 13


1    WORKMAN LAW FIRM, PC
     Robin G. Workman (SBN 145810)
2    Rachel E. Davey (SBN 316096)
     177 Post Street, Suite 800
3    San Francisco, CA 94108
     Tel.: (415) 782-3660
4    Fax: (415) 788-1028
     E-mail:robin@workmanlawpc.com
5            rachel@workmanlawpc.com

6    Attorneys for Plaintiff
     MARK ANDERSON
7

8    HOLLAND & KNIGHT LLP
     Thomas E. Hill (SBN 100861)
9    Christina T. Tellado (SBN 298597)
     Deisy Castro (SBN 311816)
10   400 South Hope Street, 8th Floor
     Los Angeles, CA 90071
11   Telephone: 213.896.2400
     Fax: 213.896.2450
12   E-mail:tom.hill@hklaw.com
             christina.tellado@hklaw.com
13           deisy.castro@hklaw.com

14   Attorneys for Defendant
     SAFE STREETS USA LLC
15

16                                   UNITED STATES DISTRICT COURT

17                                   EASTERN DISTRICT OF CALIFORNIA

18

19   MARK ANDERSON,                                     Case No.: 2:18-cv-00323-KJM-EFB

20                      Plaintiff,                      STIPULATED AND [PROPOSED]
                                                        PROTECTIVE ORDER PURSUANT TO
21           vs.                                        E.D. CAL. CIV. L.R. 141.1

22   SAFE STREETS USA LLC and DOES 1
     through 100, inclusive,
23
                        Defendants.
24

25

26           Pursuant to Judge Kimberly J. Mueller’s Minute Order dated August 21, 2020 (Dkt. No. 31),

27   this Stipulated and Proposed Protective Order for discovery purposes only is respectfully submitted

28   by the parties to Magistrate Judge Edmund F. Brennan for his review and approval.

     #78133891_v1
          STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 2 of 13


1    1.      PURPOSES AND LIMITATIONS

2            Disclosure and discovery activity in this action are likely to involve production of

3    confidential, proprietary, or private information for which special protection from public disclosure

4    and from use for any purpose other than prosecuting this litigation may be warranted. Such

5    information may include, but is not necessarily limited to, information that reveals trade secrets or

6    sensitive training, operational, technical and/or financial data or processes of a party, the disclosure

7    of which could cause competitive harm; research, proprietary, technical, commercial or financial

8    information that the party has maintained as confidential; medical information concerning any

9    individual; personal identifying information; income tax returns and related tax documents; and

10   information or documents concerning customers of any party. Accordingly, the parties hereby

11   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

12   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

13   discovery and that the protection it affords from public disclosure and use extends only to the

14   limited information or items that are entitled to confidential treatment under the applicable legal

15   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

16   Protective Order does not entitle them to file confidential information under seal; Civil Local Rule

17   141 sets forth the procedures that must be followed and the standards that will be applied when a

18   party seeks permission from the court to file material under seal.

19   2.      DEFINITIONS

20           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

21   information or items under this Order.

22           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

23   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

24   Civil Procedure 26(c).

25           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

26   as their support staff).

27           2.4     Designating Party: a Party or Non-Party that designates information or items that it

28   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                  - 1 -#78133891_v1
          STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 3 of 13


1            2.5    Disclosure or Discovery Material: all items or information, regardless of the medium

2    or manner in which it is generated, stored, or maintained (including, among other things, testimony,

3    transcripts, and tangible things), that are produced or generated in disclosures or responses to

4    discovery in this matter.

5            2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

6    the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

7    consultant in this action.

8            2.7    House Counsel: attorneys who are employees of a party to this action. House

9    Counsel does not include Outside Counsel of Record or any other outside counsel.

10           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

11   entity not named as a Party to this action.

12           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action

13   but are retained to represent or advise a party to this action and have appeared in this action on

14   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

15           2.10   Party: any party to this action, including all of its officers, directors, employees,

16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

17           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

18   Material in this action.

19           2.12   Professional Vendors: persons or entities that provide litigation support services

20   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

21   storing, or retrieving data in any form or medium) and their employees and subcontractors.

22           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

23   “CONFIDENTIAL.”

24           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

25   Producing Party.

26   3.      SCOPE

27           The protections conferred by this Stipulation and Order cover not only Protected Material

28   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

     #78133891_v1                                   --2--
          STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 4 of 13


1    copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

2    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

3    However, the protections conferred by this Stipulation and Order do not cover the following

4    information: (a) any information that is in the public domain at the time of disclosure to a Receiving

5    Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

6    publication not involving a violation of this Order, including becoming part of the public record

7    through trial or otherwise; and (b) any information known to the Receiving Party prior to the

8    disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

9    information lawfully and under no obligation of confidentiality to the Designating Party. Any use

10   of Protected Material at trial shall be governed by a separate agreement or order.

11   4.      DURATION

12           Even after final disposition of this litigation, the confidentiality obligations imposed by this

13   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

14   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

15   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

16   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

17   time limits for filing any motions or applications for extension of time pursuant to applicable law.

18   5.      DESIGNATING PROTECTED MATERIAL

19           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

20   Non-Party that designates information or items for protection under this Order must take care to

21   limit any such designation to specific material that qualifies under the appropriate standards. The

22   Designating Party must designate for protection only those parts of material, documents, items, or

23   oral or written communications that qualify – so that other portions of the material, documents,

24   items, or communications for which protection is not warranted are not swept unjustifiably within

25   the ambit of this Order. If it comes to a Designating Party’s attention that information or items that

26   it designated for protection do not qualify for protection, that Designating Party must promptly

27   notify all other Parties that it is withdrawing the mistaken designation.

28   ///

     #78133891_v1                                   --3--
           STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 5 of 13


1            5.2        Manner and Timing of Designations. Except as otherwise provided in this Order

2    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

3    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

4    designated before the material is disclosed or produced.

5            Designation in conformity with this Order requires:

6                   (a) for information in documentary form (e.g., paper or electronic documents, but

7    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

8    affix the legend “CONFIDENTIAL” on the document and on all copies in a manner that will not

9    interfere with the legibility of the document. As used in this Order, “copies” includes electronic

10   images, duplicates, extracts, summaries or descriptions that contain the Confidential Information.

11           Applying the marking “CONFIDENTIAL” to a document does not mean that the document

12   has any status or protection by statute or otherwise except to the extent and for the purposes of this

13   Order. Any copies that are made of any documents marked “CONFIDENTIAL” shall also be so

14   marked, except that indices, electronic databases or lists of documents that do not contain

15   substantial portions or images of the text of marked documents and do not otherwise disclose the

16   substance of the Disclosure or Discovery Material that qualifies for protection under this Order are

17   not required to be marked.

18                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

19   Designating Party identify on the record, before the close of the deposition, hearing, or other

20   proceeding, all protected testimony.

21                  (c) for information produced in some form other than documentary and for any other

22   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

23   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

24   portion or portions of the information or item warrant protection, the Producing Party, to the extent

25   practicable, shall identify the protected portion(s).

26           5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

27   designate qualified information or items does not, standing alone, waive the Designating Party’s

28   right to secure protection under this Order for such material. Upon timely correction of a

     #78133891_v1                                       --4--
          STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 6 of 13


1    designation, the Receiving Party must make reasonable efforts to assure that the material is treated

2    in accordance with the provisions of this Order.

3    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

4            6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

5    confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

6    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

7    burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

8    challenge a confidentiality designation by electing not to mount a challenge promptly after the

9    original designation is disclosed.

10           6.2    Meet and Confer. The Party challenging the designation of confidentiality must do

11   so in good faith and must begin the process by conferring directly in writing with counsel for the

12   Designating Party. In conferring, the Challenging Party must explain the basis for its belief that the

13   confidentiality designation was not proper and must give the Designating Party an opportunity to

14   review the designated material, to reconsider the designation, and, if no change in designation is

15   offered, to explain the basis for the designation. The Designating Party must respond to the

16   challenge within 14 days of the date of service of notice.

17           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

18   intervention, the Designating Party may file and serve a motion to retain confidentiality within 21

19   days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

20   confer process will not resolve their dispute, whichever is earlier. In addition, the Challenging

21   Party may file a motion challenging a confidentiality designation at any time if there is good cause

22   for doing so, including a challenge to the designation of a deposition transcript or any portions

23   thereof. Any motion brought pursuant to this provision must be accompanied by a competent

24   declaration affirming that the movant has complied with the meet and confer requirements imposed

25   by the preceding paragraph.

26           The burden of persuasion in any such challenge proceeding shall be on the Designating

27   Party. Until the court rules on the challenge, all parties shall continue to afford the material in

28   question the level of protection to which it is entitled under the Producing Party’s designation.

     #78133891_v1                                   --5--
          STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 7 of 13


1    7.      ACCESS TO AND USE OF PROTECTED MATERIAL

2            7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

3    produced by another Party or by a Non-Party in connection with this case only for prosecuting,

4    defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

5    the categories of persons and under the conditions described in this Order. When the litigation has

6    been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

7    DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a

8    location and in a secure manner that ensures that access is limited to the persons authorized under

9    this Order.

10           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

11   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

12   information or item designated “CONFIDENTIAL” only to:

13           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

14   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

15   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

16   attached hereto as Exhibit A;

17           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

18   to whom disclosure is reasonably necessary for this litigation and who have signed the

19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

21   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

22   to Be Bound” (Exhibit A);

23           (d) the court and its personnel;

24           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

25   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

27           (f) during their depositions, witnesses in the action to whom disclosure is reasonably

28   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

     #78133891_v1                                   --6--
          STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 8 of 13


1    unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

2    deposition testimony or exhibits to depositions that reveal Protected Material must be separately

3    bound by the court reporter and may not be disclosed to anyone except as permitted under this

4    Stipulated Protective Order.

5            (g) the author or recipient of a document containing the information or a custodian or other

6    person who otherwise possessed or knew the information.

7    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

8            LITIGATION

9            If a Party is served with a subpoena or a court order issued in other litigation that would

10   compel disclosure of any material or document designated in this action as “CONFIDENTIAL,”

11   that Party must:

12                  (a) notify the designating Party, in writing, immediately and in no event more than 3

13   court days after receiving the subpoena or order. Such notification must include a copy of the

14   subpoena or court order.

15                  (b) immediately inform, in writing, the Party who caused the subpoena or order to issue

16   in the other litigation that some or all of the material covered by the subpoena or order is the subject

17   of this Order. In addition, the Party must deliver a copy of this Order promptly to the party in the

18   other action that caused the subpoena to issue.

19           The purpose of imposing these duties is to alert the interested persons to the existence of this

20   Order and to afford the Designating Party in this case an opportunity to try to protect information

21   designated in this action as “CONFIDENTIAL” in the court from which the subpoena or order

22   issued. The Designating Party shall bear the burden and expense of seeking protection in that court

23   of its confidential material – and nothing in these provisions should be construed as authorizing or

24   encouraging a Receiving Party in this action to disobey a lawful directive from another court. The

25   obligations set forth in this paragraph remain in effect while the Party has in its possession, custody

26   or control information designed as “CONFIDENTIAL” in this case.

27   ///

28   ///

     #78133891_v1                                     --7--
           STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 9 of 13


1    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

2            LITIGATION

3            (a) The terms of this Order are applicable to information produced by a Non-Party in this

4    action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

5    connection with this litigation is protected by the remedies and relief provided by this Order.

6    Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

7    protections.

8            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

9    Party’s confidential information in its possession, and the Party is subject to an agreement with the

10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

14   in this litigation, the relevant discovery request(s), and a reasonably specific description of the

15   information requested; and

16                  (3) make the information requested available for inspection by the Non-Party.

17           (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

18   of receiving the notice and accompanying information, the Receiving Party may produce the Non-

19   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

20   a protective order, the Receiving Party shall not produce any information in its possession or

21   control that is subject to the confidentiality agreement with the Non-Party before a determination by

22   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23   seeking protection in this court of its Protected Material.

24   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

27   the Receiving Party must immediately (a) notify in writing the Designating Party of the

28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

     #78133891_v1                                   --8--
           STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 10 of 13


1     Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

2     terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

3     Agreement to Be Bound” that is attached hereto as Exhibit A.

4     11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

5              MATERIAL

6              When a Producing Party gives notice to Receiving Parties that certain inadvertently

7     produced material is subject to a claim of privilege or other protection, the obligations of the

8     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

9     is not intended to modify whatever procedure may be established in an e-discovery order that

10    provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

11    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

12    communication or information covered by the attorney-client privilege or work product protection,

13    the parties may incorporate their agreement in the stipulated protective order submitted to the court.

14    12.      MISCELLANEOUS

15             12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

16    seek its modification by the court in the future.

17             12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

18    no Party waives any right it otherwise would have to object to disclosing or producing any

19    information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

20    Party waives any right to object on any ground to use in evidence of any of the material covered by

21    this Protective Order.

22             12.3   Filing Protected Material. Without written permission from the Designating Party or

23    a court order secured after appropriate notice to all interested persons, a Party may not file in the

24    public record in this action any Protected Material. A Party that seeks to file under seal any

25    Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

26    under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

27    issue.

28    ///

      #78133891_v1                                   --9--
            STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 11 of 13


1     13.       FINAL DISPOSITION

2               Within 60 days after the final disposition of this action, as defined in paragraph 4, each

3     Receiving Party must return all Protected Material to the Producing Party or destroy such material.

4     As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

5     summaries, and any other format reproducing or capturing any of the Protected Material. Whether

6     the Protected Material is returned or destroyed, the Receiving Party must submit a written

7     certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

8     by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

9     that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

10    abstracts, compilations, summaries or any other format reproducing or capturing any of the

11    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

12    of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

13    correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

14    and expert work product, even if such materials contain Protected Material. Any such archival

15    copies that contain or constitute Protected Material remain subject to this Protective Order as set

16    forth in Section 4 (DURATION).

17              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

18    Dated: September 3, 2020
19                                                       /s/ Robin Workman
                                                      WORKMAN LAW FIRM, PC
20                                                    Robin Workman
                                                      Rachel Davey
21
                                                      Attorneys for Plaintiff
22                                                    MARK ANDERSON
23    /////
24    /////
25    /////
26    /////
27    /////
28    /////

      #78133891_v1                                    - - 10 - -
              STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 12 of 13


1     Dated: September 3, 2020

2                                                   /s/ Thomas E. Hill
                                                 HOLLAND & KNIGHT LLP
3                                                Thomas E. Hill
                                                 Christina T. Tellado
4                                                Deisy Castro

5                                                Attorneys for Defendant
                                                 SAFE STREETS USA LLC
6

7     Pursuant to the parties’ stipulation, as modified above, IT IS SO ORDERED.

8
      Dated: September 11, 2020.
9

10                                               EDMUND F. BRENNAN
                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      #78133891_v1                              - - 11 - -
           STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
     Case 2:18-cv-00323-KJM-JDP Document 34 Filed 09/11/20 Page 13 of 13


1                                                   EXHIBIT A

2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3             I, _____________________________ [print or type full name], of _________________

4     [print or type full address], declare under penalty of perjury that I have read in its entirety and

5     understand the Stipulated Protective Order that was issued by the United States District Court for

6     the Eastern District of California on ____________ in the case of Anderson v. Safe Streets USA

7     LLC, Case No. 2:18-cv-00323-KJM-EFB. I agree to comply with and to be bound by all the terms

8     of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

9     could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

10    will not disclose in any manner any information or item that is subject to this Stipulated Protective

11    Order to any person or entity except in strict compliance with the provisions of this Order.

12            I further agree to submit to the jurisdiction of the United States District Court for the Eastern

13    District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

14    even if such enforcement proceedings occur after termination of this action.

15            I hereby appoint ______________________________________ [print or type full name] of

16    ________________________________________ [print or type full address and telephone number]

17    as my California agent for service of process in connection with this action or any proceedings

18    related to enforcement of this Stipulated Protective Order.

19

20    Date: ______________________________________

21    City and State where sworn and signed: _________________________________

22

23    Printed name: _______________________________

24

25    Signature: __________________________________

26

27

28

      #78133891_v1                                   - - 12 - -
           STIPULATED AND [PROPOSED] PROTECTIVE ORDER PURSUANT TO E.D. CAL. CIV. L.R. 141.1
